Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2002

Burns v. Comm Social Security
Precedential or Non-Precedential: Precedential

Docket No. 02-1091




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Burns v. Comm Social Security" (2002). 2002 Decisions. Paper 794.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/794


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed December 11, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 02-1091

JOSEPH BURNS,
       Appellant

v.

*JO ANNE B. BARNHART,
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

*(Pursuant to F.R.A.P. 43(c))

Appeal from the   United States District Court
for the Eastern   District of Pennsylvania
(D.C. Civil No.   01-cv-02917)
District Judge:   Honorable Robert F. Kelly

Argued September 9, 2002

Before: BECKER, Chief Judge, ROTH and RENDELL,
Circuit Judges




ORDER AMENDING OPINION

IT IS HEREBY ORDERED that the Slip Opinion filed in
this case on December 4, 2002, be amended as follows:

1. On page 16, in footnote 6, at the beginning of the
fourth line, change the word "form" to " from."

2. On page 18, in footnote 8, in the third line, correct
the citation in Carey v. Apfel from "6th Cir." to "5th Cir."

3. On page 18, in footnote 8, in the thirteenth line,
correct the citation in Johnson v. Shalala from "6th Cir." to
"5th Cir."

       BY THE COURT:

       /s/ Marjorie O. RendellCircuit Judge

DATED: 11 December 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit
2